 Fill in this information to identify the case:
 Debtor name Tims Greenfield LLC
 United States Bankruptcy Court for the: EASTERN DISTRICT OF MICHIGAN                                                                                 Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Lipari                          Mike Plocinik                  Trade debt                                                                                                  $5,744.28
 26661 Bunert Rd.
 Warren, MI 48089                Mike_Plocinik@lipari
                                 foods.com
                                 586-447-3500
 Maple Lane Pest                 Kathy                Trade debt                                                                                                              $280.00
 Control
 6020 Chicago Rd.                mlpc123@yahoo.co
 Warren, MI 48092                m
                                 586-939-6810
 Metro Carbonic                  N Gregory                      Trade debt                                                                                                      $30.00
 12620 Southfield Rd.            Stoneback, R.A.
 Detroit, MI 48223
                                 SALES@METROCA
                                 RBONIC.COM
                                 313-626-2662
 Samco Facilities                Sam Saad        Repair &                                                                                                                     $120.00
 Maintenance                                     Maintenance
 11878 Brookfield St.            sams@samcofm.co
 Livonia, MI 48150               m
                                 734-838-6300
 Securatech                      Rudy Patros     Trade debt                                                                                                                   $115.50
 30201 Orchard Lake
 Rd., Ste. 109        rudy@securatech.co
 Farmington, MI 48334 m
                      877-929-2288
 SI Midwest           Mark Aichele        Trade debt                                                                                                                        $1,119.36
 3057 Steeplechase
 Highland, MI 48357   markaichele@comc
                      ast.net
                      810-223-8381
 Tim Donut U.S.       Michael D. Joblove, Rent/Taxes                                                                                                                      $64,480.00
 Limited, Inc.        Esq.
 5505 Blue Lagoon Dr.
 Miami, FL 33126      mjoblove@gjb-law.c
                      om
                      305-349-2333


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                      19-55180-mlo                  Doc 3            Filed 10/25/19         Entered 10/25/19 12:03:28                            Page 1 of 2
 Debtor    Tims Greenfield LLC                                                                                Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Tim Hortons USA ,               Michael D. Joblove,            Amounts sought in       Contingent                                                                    $1,421,737.19
 Inc.                            Esq.                           litigation              Unliquidated
 Tim Donut U.S.                                                                         Disputed
 Limited, Inc.                   mjoblove@gjb-law.c
 5505 Blue Lagoon Dr.            om
 Miami, FL 33126                 305-349-2333
 Tim Hortons USA,                Michael D. Joblove,            Amounts sought in       Contingent                                                                  $10,061,234.88
 Inc.                            Esq.                           litigation              Unliquidated
 5505 Blue Lagoon Dr.                                                                   Disputed
 Miami, FL 33126                 mjoblove@gjb-law.c
                                 om
                                 305-349-2333
 Tim Hortons USA,                Michael D. Joblove,            Royalties/Fees                                                                                            $21,211.00
 Inc.                            Esq.
 5505 Blue Lagoon Dr.
 Miami, FL 33126         mjoblove@gjb-law.c
                         om
                         305-349-2333
 Tim Hortons USA,        Michael D. Joblove,                    Ad Fund                                                                                                   $14,252.00
 Inc.                    Esq.
 5505 Blue Lagoon Dr.
 Miami, FL 33126         mjoblove@gjb-law.c
                         om
                         305-349-2333
 US Foods                Mike Trombley                          Trade debt                                                                                                    $847.00
 28001 Napier Rd.
 Wixom, MI 48393         michael.trombley@u
                         sfoods.com
                         248-735-1200
 Wasch Raines, LLP       Adam G. Wasch,                         Professional                                                                                              $42,134.96
 Crystal Corporate       Esq.                                   Services
 Center
 2500 N. Military Trail, awasch@waschrain
 Ste. 100                es.com
 Boca Raton, FL          561-693-3221
 33431
                                                                                                                                                                                  $0.00

                                                                                                                                                                                  $0.00

                                                                                                                                                                                  $0.00

                                                                                                                                                                                  $0.00

                                                                                                                                                                                  $0.00

                                                                                                                                                                                  $0.00

                                                                                                                                                                                  $0.00




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                      19-55180-mlo                  Doc 3            Filed 10/25/19         Entered 10/25/19 12:03:28                            Page 2 of 2
